Title: To Thomas Jefferson from Micajah Harris, 24 January 1806
From: Harris, Micajah
To: Jefferson, Thomas


                        
                            January 24th. 1806
                            
                        
                        We whose names are under Signed having heard of certain reports of the unpopularity of Governor Wilkinson and we have also heard papers for the contradiction of Sd.
                            reports have been handed through several parts of the Territory of Louisiana; and we the undersigned in the neighbourhood
                            of the Little Prairia from our remote Situation from  the rest of the
                            Territory, and not having it in our power to see one of those papers, do hereby Signifie our approbation, and
                            Satisfaction, in the administration of our Governor; and our earnest prayer and wish for his continuance in the office of
                            Governor of this Territory.
                        
                            Micajah Harris
                            
                            
                                and 44 other signatures
                            
                        
                    